Citation Nr: 1707447	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for status post laceration with atrophy and scar, right hand long finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO granted service connection for the Veteran's right hand long finger disability and assigned a noncompensable rating.  The Veteran timely appealed the initial rating assigned.

The Board notes that additional evidence was submitted after the March 2013 statement of the case (SOC), including VA treatment records and a statement from the Veteran. In a January 2017 informal hearing presentation, the Veteran's representative waived initial agency of original jurisdiction (AOJ) review of such additional evidence.

Further, the VA treatment records received following the March 2013 SOC are not relevant to the issue on appeal. Thus, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's status post laceration with atrophy and scar, right hand long finger has been manifested by painful motion, but has not caused ankylosis or significant limitation of motion of other digits or interference with overall function of the hand.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, and no higher, for status post laceration with atrophy and scar, right hand long finger, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5229 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran's appeal arises from his disagreement with the initial evaluation and effective date assigned following the grant of service connection of right long finger disability. VCAA notice regarding the service connection claim was furnished to the Veteran in March 2010, prior to the initial May 2011 rating decision. Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2016) (no duty to provide VCAA notice upon receipt of a notice of disagreement). Therefore, no further notice is needed under VCAA regarding this issue.  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). Generally, records pertaining to the conditions at issue are relevant.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). All identified and available post-service treatment records have been obtained. The Veteran's claimed disability was also evaluated in April 2011 and January 2012. The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Higher Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings." See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

III.  Analysis

The Veteran seeks an initial compensable rating for his right hand long finger injury. He maintains that his disability is more severe than currently rated due to pain and functional impairment.

Historically, a May 2011 rating decision granted service connection for status post laceration with atrophy and scar of the right hand long finger, and assigned a noncompensable rating under Diagnostic Code (DC) 5229. 38 C.F.R. § 4.71a. 

Under DC 5229, contemplating limitation of motion of the index or long finger, a noncompensable rating is warranted where there is a gap of less than one inch (2.5 centimeters) between the fingertip of either the major or minor hand and the palm crease, with the finger flexed to the extent possible, and a maximum 10 percent rating is warranted where there is a gap of one inch (2.5 centimeters) or more between the fingertip of either the major or minor hand and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees. 38 C.F.R. § 4.71a, DC 5229.

When evaluating musculoskeletal disabilities that are at least partly rated on the extent there is limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, premature/excess fatigability, or incoordination, including with repeated or prolonged use or during "flare-ups," assuming these factors are not already contemplated in the relevant rating criteria. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Turning to the evidence of record, on April 2011 VA examination, the Veteran reported the following symptoms: decreased strength and dexterity, locking, and stiffness. He experienced flare-ups as often as daily, each lasting 1 to 2 hours. The pain level is 10 out of 10. The flare-ups are precipitated by physical activity and are alleviated by rest. During the flare-ups he experiences functional impairment which is described as weakness and limitation of motion of the joint which is described as unable to grip tools. He denied treatment, hospitalization, or surgery for the condition. On examination of right hand dexterity with the thumb attempting to oppose the fingers, there was no gap between the proximal transverse crease of the palm to the right long fingertip. There was no ankylosis of the right long finger. Initial range of motion testing was within normal limits. Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. Right hand x-ray findings were within normal limits. The examiner diagnosed status post laceration with atrophy, thenar muscle right hand, and noted objective symptoms of decreased strength on physical exam.

An April 2011 VA primary care note indicated that the Veteran complained of being unable to flex his right fingers. He was referred for physical therapy.

In September 2011, the Veteran received a consultation for hand strengthening at the VA. The Veteran reported inconsistent pain which had increased over the past several years. He reported his hand "locks up," making a claw-like hand position, then experiences pain which resolves after several minutes of stretching. Range of motion testing of the right hand was normal. He had a weak grasp with grip testing.

On January 2012 VA Contract (QTC) examination, the Veteran reported that his right long finger locks up at times. He is right hand dominant. He had daily flare-ups with a duration of an hour. On physical examination, no limitation of motion or evidence of painful motion was noted. The Veteran was able to perform repetitive-use testing with 3 repetitions without additional limitation of motion. There was no gap between the fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test. There was no limitation of extension for the long finger post-test. There was no tenderness or pain to palpation for joints or soft tissue of the finger. Muscle strength testing was normal. There was no ankylosis of the right long finger.

In a September 2012 statement, the Veteran asserted that he has problems with his hand, in that it cramps up at times, and hurts very much. His right hand fingers lock up at times.

In an April 2013 statement, the Veteran claimed that he was fitted for a grip splint for his fingers. He can use his hand, but at times has problems with a lot of pain. 

Based on the foregoing medical and lay evidence, the Board finds that an initial 10 percent rating is warranted for right hand long finger disability. The Veteran's right hand long finger symptoms include cramping, locking, weakness, and pain. It is the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 4-5 (2011).  See also Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015) (a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence).  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that throughout the pendency of the appeal, a 10 percent rating is warranted for right hand long finger disability.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

The 10 percent rating assigned herein is the maximum rating under DC 5229. Even if the right long finger manifested in ankylosis, a higher rating would not be warranted, as DC 5225, contemplating ankylosis of the long finger also has a maximum 10 percent schedular rating. Even partial amputation results in a 10 percent rating under DC 5153. Without sufficient evidence of amputation at a certain level, the 10 percent rating is the maximum rating to assign.  The Board notes that a Note following DCs 5224, 5225, and 5226, provides that whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand should be considered.  The Veteran is not rated under any of these diagnostic codes.  To the extent that the Note is applicable, the Board finds that the effect of the Veteran's right hand long finger disability as indicated by the above lay and medical evidence does not warrant such a separate rating in addition to the 10 percent rating the Board is granting herein.  The locking symptoms affecting the function of the hand were indicated by the lay and medical evidence to be intermittent, there was no ankylosis, mostly normal range of motion findings, and muscle strength was normal. 

The Board also finds that at no point has the disability under consideration been shown to be so exceptional or so unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disability at issue with the established criteria found in the rating schedule. The Board finds that the disability at issue is fully addressed by the rating criteria under which this disability is rated, as the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to the service-connected disability at issue and there are no additional symptoms of this disability. 

In this regard, as described above, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's service-connected right hand long finger disability at issue, and this disability requires application of the holding in Deluca and Mitchell, which, in turn, require consideration of 38 C.F.R. §§ 4.40 and 4.45. 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above at all pertinent points. As such, the Board need not proceed to consider the second factor, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether a veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, there is no specific evidence that the Veteran's right long finger disability, alone, rendered him unable to secure or follow a substantially gainful occupation; as there is no suggestion of actual or effective unemployment due solely to the service-connected right long finger disability, consideration of a TDIU in connection with the higher rating claim on appeal is not warranted.

In sum, when resolving reasonable doubt in the Veteran's favor, an initial 10 percent rating, but no higher, is warranted for the service-connected right long finger disability throughout the pendency of the claim. The Board has favorably applied the benefit-of-the-doubt doctrine in reaching the decision to award the 10 percent rating from the effective date of the award of service connection, but finds that that the preponderance of the evidence is against assignment of any higher or separate rating at any pertinent point. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

An initial 10 percent rating, but no higher, for status post laceration with atrophy and scar, right hand long finger is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


